William L. Dice, some time in 1921, entered the employ of the L. Sehreiber Sons Co. (strus-tural iron and steel erecting) at Cincinnati. Dice worked there two days and was then transferred to a job at Charleston, W. Va. He continued to work at Charleston for about two months when he accidentally met his death in the course of his employment.
The Sehreiber Company was insured under the Workmen’s Compensation statute of West Virginia, covering all of its employes in that State.
It was also insured under the Ohio Compensation Act to cover all of its employes in Ohio.
The widow, May L. Dice, filed her claina for compensation with the State of West Virginia. An award was granted frw West Virginia. Checks sent to cover funeral and doctor bills were received and accepted by the persons entitled to them. The cheek sent to Mrs. Dice was refused and returned by her. She then filed claim for compensation with the Industrial Commission of Ohio, who refused to grant compensation on the ground that they had no jurisdiction; the injury having occurred outside of the State under a contract of employment made in the State for service to be rendered outside of the State.
An appeal was filed by Mrs. Dice in the Common Pleas. The case was heard upon an agreed statement of facts; the jury having been waived, and the court reversed the decision of the Industrial Commission and granted an award to Mrs. Dice.
The Common Pleas Court was sustained by the Court of Appeals.
This effort is made by the commission to reverse the Court of Appeals.